        Case 1:20-cv-10820-DPW Document 117 Filed 06/30/21 Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MASSACHUSETTS

 CONSERVATION LAW FOUNDATION, )
 et al.,                        )
                                )
          Plaintiffs,           )
                                )                   Case No. 20-cv-10820-DPW
                  v.            )
                                )
 U.S. ENVIRONMENTAL PROTECTION )
 AGENCY, et al.,                )
                                )
          Defendants,           )
                                )
CHANTELL SACKETT; MICHAEL       )
SACKETT,                        )
                                )
         Defendant-Intervenors. )
                                )


 DEFENDANTS’ MOTION FOR LEAVE TO FILE A REPLY IN SUPPORT OF THEIR
              MOTION FOR REMAND WITHOUT VACATUR

       Pursuant to Local Rule 7.1(b)(3), Defendants United States Environmental Protection

Agency and the United States Army Corps of Engineers, et al. (the “Agencies”) respectfully

move this Court for leave to file a reply in support of their Motion for Remand Without Vacatur,

ECF Nos. 112–13. Defendants’ proposed reply brief is attached as Exhibit A to this motion.

       Defendants respectfully submit that the reply brief will aid the Court in considering the

pending motion. The reply responds to arguments raised in the responses filed by Plaintiffs and

Defendant-Intervenors, ECF Nos. 115–16, and does not unnecessarily rehash the Agencies’

motion and accompanying memorandum of law.

       Pursuant to Local Rule 7.1(a)(2), counsel for Defendants has conferred with counsel for

Plaintiffs and Defendant-Intervenors and neither oppose the motion.




                                                1
        Case 1:20-cv-10820-DPW Document 117 Filed 06/30/21 Page 2 of 3




       Respectfully submitted this 30th day of June 2021.


                                               /s/ Sarah Izfar
                                               JEAN E. WILLIAMS
                                               Acting Assistant Attorney General
                                               PHILIP R. DUPRÉ
                                               SARAH IZFAR
                                               KEVIN MCARDLE
                                               Attorneys
                                               Environment and Natural Resources Division
                                               U.S. Department of Justice
                                               4 Constitution Square
                                               150 M Street, NE
                                               Washington, DC 20002

                                               Telephone (202) 305-0490
                                               Facsimile (202) 514-8865
                                               sarah.izfar@usdoj.gov

                                               Counsel for Defendants
Of Counsel:

JAMES O. PAYNE
Deputy General Counsel
Environmental Protection Agency

ELISE M. O’DEA
Attorney-Advisor
Environmental Protection Agency

CRAIG R. SCHMAUDER
Senior Officer Performing Duties of General
Counsel
Department of Army

DAVID R. COOPER
Chief Counsel
U.S. Army Corps of Engineers
Attorneys




                                              2
         Case 1:20-cv-10820-DPW Document 117 Filed 06/30/21 Page 3 of 3




                                  CERTIFICATE OF SERVICE

        I hereby certify that on June 30, 2021, I electronically transmitted the foregoing to the

Clerk of Court using the ECF system for filing and transmittal of a Notice of Electronic Filing to

registered counsel for all parties.



                                                              /s/ Sarah Izfar




                                                  3
